Citation Nr: 1208110	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-15 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1957 to January 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In August 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's flat feet are not severe with objective evidence of marked deformity (pronation, abduction, etc.) pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service-connected flat feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2008 and January 2009, that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in an October 2011 Supplemental Statement of the Case. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records are associated with the claims file, as are post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to a Rating Higher than 10 Percent for Service-Connected Flat Feet

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for flat feet was established in a March 1985 rating decision, at which time a noncompensable rating was assigned, effective October 1983.  A rating of 10 percent was assigned in an August 1998 rating decision, effective October 1997.  The Veteran asserts his flat feet are more severe than what is represented by a 10 percent rating.

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Veteran was afforded a VA examination in November 2008.  The Veteran stated that there were attempts to treat his feet with orthotics but they did not provide relief.  He indicated that the best relief was to use diabetic type shoes.  He stated that Epsom warm soaks also offered temporary relief.  The Veteran reported pain, bilaterally, while standing and walking, but did not indicate any swelling, heat, redness, or stiffness.  Fatigability was reported while standing and walking, as well as a lack of endurance.  Flare-ups were noted to be weekly or more often and lasted less than one day.  Precipitating factors included prolonged standing and walking.  Physical examination revealed objective evidence of painful motion and tenderness but no objective evidence of swelling, instability, or weakness.  There was abnormal weight bearing, as evidenced by an unusual shoe wear pattern.  There was inward bowing of the Achilles that was partially correctable with manipulation.  There was no forefoot or midfoot malalignment.  There was moderate pronation and bilateral heel valgus.  X-rays were normal.

The Veteran was afforded a VA examination in September 2010.  The Veteran reported his foot pain was worse since his last VA examination.  He reported pain while standing and walking.  Physical examination revealed pain and tenderness on manipulation of feet with inward bowing Achilles.  There was noted moderate pronation, but no evidence of marked pronation, abduction, extreme tenderness of plantar surfaces, no evidence of marked inward displacement or severe spasm of the tendon Achilles on manipulation, and no evidence of swelling or callosities of the feet.  X-rays demonstrated normal feet.  The Veteran was diagnosed with bilateral flat feet with mild chronic pain in the feet and metatarsalgia of the bilateral feet, improved with custom orthotics.

VA outpatient records indicate that the Veteran has continued to seek treatment for bilateral foot pain and has been fitted for custom insoles.  See February 2011 VA outpatient note.

The Veteran has stated that his feet are very painful and that his ankles tend to swell.  See June 2010 BVA Hearing Transcript, page 2.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

As stated previously, under Diagnostic Code 5276, a rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Here, the evidence of record establishes that the Veteran is not entitled to a rating higher than 10 percent.  A rating higher than 10 percent is not warranted, as there is no evidence of marked deformity and no evidence of characteristic callosities.  See November 2008 and September 2010 VA examinations.  Although the Veteran does suffer from pain on manipulation and use and he has testified that his ankles tend to swell, there is no evidence of characteristic callosities and no evidence of marked deformities.  During the September 2010 VA examination, it was noted that the Veteran has pronation; however, it was specifically noted that the Veteran only had moderate pronation and there was no evidence of marked pronation.  See September 2010 VA examination. 

In reaching these conclusions for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and fatigability.  These complaints are well documented in the Veteran's testimony and treatment records.  However, the Board finds a rating of 10 percent adequately compensates the Veteran for his degree of pain, weakness, and fatigability. 

The Board has considered additional Diagnostic Codes; however, there is no other rating code that would allow a separate and/or increased rating for the Veteran's symptoms. 

Extraschedular Consideration 

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral foot disability are inadequate.  His symptoms fit squarely within the descriptions of the applicable rating codes.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular rating for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral foot disability.  Additionally, there is no evidence of marked interference with employment due to the disability. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the Board finds that the evidence does not suggest consideration of a claim for a TDIU rating.  The Veteran has not claimed that his bilateral foot disability interferes with his ability to be employed.  As such, a claim for TDIU will not be considered.


ORDER

Entitlement to a rating higher than 10 percent for service-connected flat feet is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


